 1                                    UNITED STATES DISTRICT COURT

 2                               EASTERN DISTRICT OF CALIFORNIA

 3

 4    DENA COLLEEN MOTT,                               No. 1:17-cv-00882-GSA
 5                       Plaintiff,                    ORDER FOR REMAND PURSUANT TO
                                                       SENTENCE FOUR OF 42 U.S.C. § 405(G)
 6           v.
                                                       ORDER DIRECTING THE CLERK OF
 7    ANDREW SAUL, Commissioner of Social              COURT TO ENTER JUDGMENT FOR
      Security,                                        PLAINTIFF
 8

 9                       Defendant.
                                                        Doc. 26
10

11
            On June 25, 2019, the U.S. Court of Appeals vacated this Court’s September 18, 2018
12
     judgment in the above-captioned case and granted the parties’ joint motion for full remand. Mott
13
     v. Saul, Doc. 22 (9th Cir. June 25, 2019) (No. 18-17225). The Court of Appeals directed this
14
     Court to reverse the prior administrative decision of the Commissioner of Social Security and
15
     remand the case to the Commissioner for further proceedings. Id.
16
            Accordingly, it is hereby ordered that this case be REVERSED and REMANDED to the
17
     Commissioner, pursuant to sentence four of 42 U.S.C. § 405(g), for further proceedings in
18
     accordance with the parties’ joint motion to the U.S. Court of Appeals for the Ninth Circuit. The
19
     Clerk of Court is directed to enter judgment in favor of Plaintiff, Dena Colleen Mott, and against
20
     Defendant, Andrew Saul, Commissioner of Social Security.
21

22   IT IS SO ORDERED.
23
        Dated:     June 28, 2019                            /s/ Gary S. Austin
24                                                   UNITED STATES MAGISTRATE JUDGE

25

26
27

28
                                                       1
